{¶ 18} The majority opinion addresses the merits of appellant's argument that the trial court erred in granting summary judgment in favor of Ohio Police  Fire Pension Fund ("Pension Fund"). Because I would grant Pension Fund's motion to dismiss, I write separately. However, I concur with the majority opinion to the extent that it affirms the judgment of the trial court granting summary judgment for appellee City of Trotwood.
 {¶ 19} This court previously determined that appellant failed to appeal the trial court's June 5, 2008 judgment granting Pension Fund's motion for summary judgment. In a journal entry dated August 19, 2008, this court determined that "appellant has not filed a *Page 6 
notice of appeal from the trial court's June 5, 2008 judgment."1
Because appellant did not appeal the June 5, 2008 judgment entry granting summary judgment to Pension Fund, I would grant Pension Fund's motion to dismiss.
 {¶ 20} I agree that the trial court's May 6, 2008 judgment entry granting summary judgment in favor of Trotwood should be affirmed but for reasons different from those expressed in the majority opinion. All of appellant's arguments supporting her assignments of error relate solely to the judgment against Pension Fund. None of appellant's arguments relate to, or even mention, Trotwood. Because appellant has failed to present any arguments supporting her contention that the trial court erred by granting summary judgment to Trotwood, I would affirm the trial court's May 6, 2008 judgment pursuant to App. R. 12(A)(2) (court may disregard assignment of error presented for review if party raising it fails to argue the assignment separately in the brief, as required by App. R. 16[A]).
1 It should also be noted that appellant referenced a non-existent judgment entry in her notice of appeal and attached only the trial court's May 6, 2008 judgment entry, which granted summary judgment in favor of Trotwood. *Page 1